IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1296
                               Filed November 27, 2019


IN THE INTEREST OF J.W. and J.W.,
Minor Children,

J.W., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte (no-

contact order) and Lynn Poschner (adjudication and disposition), District Associate

Judges.



       A father appeals the child-in-need-of-assistance adjudication concerning

his children. AFFIRMED.



       Daniel M. Northfield, Urbandale, for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Yvonne Naanep, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Potterfield, P.J., Doyle, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


DANILSON, Senior Judge.

       A father appeals the child-in-need-of-assistance (CINA) adjudication

concerning his children. The father did not preserve error on his claim a forensic

interview was improperly admitted into evidence. We affirm the juvenile court

decisions adjudicating the children to be CINA and denying the father’s request to

cancel a protective order.

       I.     Background Facts & Proceedings

       J.W., father, and M.W., mother, are parents of J.W., born in 2016, and J.W.,

born in 2018. The mother’s other children, S.V. and J.T., also lived in the home.

In January 2019, S.V., who was then fourteen years old, alleged she had been

sexually abused by the father. She stated he placed his hand, mouth, and penis

on her genital area. The father denied the sexual abuse. At the request of the

Iowa Department of Human Services, the father left the family home. The juvenile

court issued a no-contact order prohibiting the father from having contact with the

children. There were no allegations of neglect or abuse of J.T., J.W., or J.W.

       The State filed a CINA petition. On March 29, the father filed a motion

seeking to cancel the no-contact order. He also filed a motion asking for dismissal

of the CINA proceedings. On April 2, the no-contact order was amended to permit

the father to have supervised visitation with J.W. and J.W.

       On June 6, the juvenile court entered a CINA adjudication for all of the

children under Iowa Code section 232.2(6)(c)(2) (2019); S.V. was also adjudicated

under section 232.2(6)(d). The juvenile court found, “[The father] is not credible.”

The juvenile court stated, “[The father] is a threat to the safety of all of the children

due to his abuse of [S.V.] and his refusal to participate in any services or address
                                          3


the abuse he has perpetrated.” The children remained in the care of the mother.

The court denied the father’s requests to cancel the no-contact order and dismiss

the CINA proceedings.

       After the CINA dispositional order, the father appealed the juvenile court’s

orders as they pertain to J.W. and J.W., his biological children.

       II.    Standard of Review

       Our review of CINA proceedings is de novo. In re L.H., 904 N.W.2d 145,

149 (Iowa 2017). “[T]he State bears the burden of proving its allegations by clear

and convincing evidence.” Id. “‘Clear and convincing evidence’ means there are

no serious or substantial doubts as to the correctness [of] conclusions of law drawn

from the evidence.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (citation omitted).

Our primary concern is the best interests of the children. In re J.S., 846 N.W.2d

36, 40 (Iowa 2014).

       III.   Forensic Interview

       During the CINA hearing, a forensic interview of S.V. was admitted. The

father claims the interview should have been excluded because “[i]t was a violation

of the Confrontation Clause of the Sixth Amendment of the U.S. Constitution.” The

father objected to the exhibit on the grounds of hearsay and lack of foundation.

The juvenile court admitted the exhibit. We determine the father failed to preserve

error on his constitutional claim because it was not raised before the juvenile court.

“Under our rules of civil procedure, an issue which is not raised before the juvenile

court may not be raised for the first time on appeal.” In re M.A.F., 679 N.W.2d 683,
                                               4


685 (Iowa Ct. App. 2004). We conclude the father has failed to preserve error on

the constitutional claim he raises on appeal.1

       IV.     Sufficiency of the Evidence

       The father claims there is not sufficient evidence in the record to support

the juvenile court’s CINA adjudication of J.W. and J.W. He asserts the State did

not establish that he sexually abused S.V. by clear and convincing evidence. The

validity of the claimed sexual abuse was highly controverted. We acknowledge

some of the evidence suggested it may be a false claim, but other evidence

supported the claim. However, we cannot alter the adjudication of S.V. in this

proceeding but may consider whether S.V.’s adjudication pursuant to section

232.2(6)(d)2 necessitates an adjudication of J.W. and J.W. under section

232.2(6)(c)(2).3

       If we would independently review the merits of S.V.’s sexual-abuse

allegations and conclude they are true or rely upon S.V.’s adjudication in her

separate proceeding, we would have no difficulty concluding the father and mother

failed to exercise a reasonable degree of care in supervising the children. Both

children were in the household when the sexual abuse allegedly occurred, and the

youngest child was very close in proximity.


1
   Additionally, the Iowa Supreme Court has ruled “the Sixth Amendment Confrontation
Clause does not apply to civil CINA proceedings.” In re E.H., 578 N.W.2d 243, 246 (Iowa
1998). Therefore, the father is not entitled to relief on his constitutional claim, even if the
issue had been preserved for appeal.
2
   Section 232.2(6)(d) applies to a child “[w]ho has been, or is imminently likely to be,
sexually abused by the child’s parent, guardian, custodian, or other member of the
household in which the child resides.”
3
  Section 232.2(6)(c)(2) applies when a child “has suffered or is imminently like to suffer
harmful effect as a result of . . . [t]he failure of the child’s parent, guardian, custodian, or
other member of the household in which the child resides to exercise a reasonable degree
of care in supervising the child.”
                                        5


      The question then becomes whether the children are “imminently likely to

suffer harmful effects” by a parent or another member of the household. Iowa

Code § 232.2(6)(c)(2). The Iowa Supreme Court recently examined its past case

law and concluded the phrase “imminently likely” must be liberally construed to

prevent probable harm. L.H., 904 N.W.2d at 150. In reaching this conclusion, the

court noted,

      To illustrate, we have previously upheld the CINA adjudication of an
      eight-year-old boy under Iowa Code section 232.2(6)(d) where the
      record showed the father “exceeded all bounds of sexual propriety
      between himself, his daughter and her eight-year-old friend” yet did
      not exceed those bounds with the boy. In re D.D., 653 N.W.2d 359,
      361 (Iowa 2002). In that case, the boy denied that his father had
      ever inappropriately touched him. But the father admitted to climbing
      into the bathtub to encourage his young daughter and her friend “to
      soap his chest and stomach and then slide down his body,” and the
      daughter admitted that this activity had occurred on other occasions.
      Id. at 360–61. In finding that the boy was in imminent danger, we
      took note of “the common sense notion that, ordinarily, all siblings
      are at risk when one child has been sexually abused.” Id. at 362.

L.H., 904 N.W.2d at 150.

      Although the supreme court was interpreting the phrase “imminently likely”

in subsection (d) of section 232.2(6) in L.H., we conclude the same liberal

construction should be given to the same phrase in subsection (c) of section

232.2(6). Moreover, the “common sense notion” that all siblings are at risk would

be equally applicable to both subsections (c) and (d) We acknowledge J.W. and

J.W. are much younger than S.V., but we feel compelled to follow the conclusions

reached in both D.D., 653 N.W.2d at 361, and L.H., 904 N.W.2d at 150, that all

siblings are at risk when one of the siblings in the home has been sexually abused.

      Even if we reach the merits of S.V.’s sexual abuse allegations and

determine the allegations are false, we remain convinced J.W. and J.W. were
                                           6


properly adjudicated CINA. In reaching this conclusion, we have reviewed the

expansive record de novo and find several reasons to be concerned about

probable harm to these children.      We do not limit ourselves to the question

concerning the validity of the allegations because the record lacks any indication

the State relied solely upon that issue.

       Presently there is much family upheaval because of the family’s

circumstances and the allegations. The evidence depicts a household with few

boundaries and little attention to both the mental health of S.V. and the mental and

physical health of J.T. The latter child has been the victim of physical altercations,

threats, and mental abuse inflicted by S.V. The mother also acknowledged the

children spend at least every other weekend in the care of their grandparents. The

mother acknowledged that for about the past five years during these visits, the

grandfather sleeps on the floor in the same bedroom as S.V. She also expressed

concern that the grandfather seems obsessed with S.V. Add to this environment

the fact that S.V. was caught viewing pornography on the computer and has made

sexual abuse allegations in the past towards others, including the father’s brother.

The latter allegation was clearly proven false as the father’s brother was not

present when the sexual abuse allegedly occurred, even though the allegations

were vivid and detailed. Notwithstanding the false allegation, S.V. was left in the

care of the father while the mother went to work and at a time when S.V. clearly

was in need of more therapy. To the mother’s credit and perhaps the father’s as

well, S.V. had received some therapy in the past, but the mother acknowledged

S.V. had struggled with her mental health since school started months before the

allegations surfaced.
                                            7


         We acknowledge none of these concerning facts relate directly to the safety

and well-being of J.W. and J.W. Yet the inattention to proper boundaries and

inattention to the mental health and physical safety of older siblings place the

younger children, J.W. and J.W., at imminent risk. We also find alarming that

before S.V. was removed from the home, J.T. expressed concern that the mother

should lock her door at night or otherwise she may be stabbed by S.V.

Adjudication and intervention is necessary for the safety of all children.

         Accordingly, we affirm the CINA adjudication of J.W. and J.W.

         V.     Protective Order

         The father claims the protective order as it pertains to J.W. and J.W. should

be rescinded. He states he should not be prohibited from having contact, except

for supervised visitation, with his own children as there was no evidence of harm

to them.

         In reviewing this issue de novo, we must consider the best interests of the

children. J.S., 846 N.W.2d at 40. We have stated in the past, “[u]ntil the root of

the abusive behavior is resolved, all children in the home remain at risk of imminent

harm.” In re D.B., No. 17-0740, 2017 WL 4317337, at *6 (Iowa Ct. App. Sept. 27,

2017).     However, in D.B., the evidence of physical abuse of one child was

overwhelming, a fact not existing here. See 2017 WL 4317337, at *2. The root of

the behavior here may be the father’s sexual misconduct or S.V.’s

acknowledgment that the conduct did not occur and her need for mental-health

counseling. At least the latter is not out of the realm of possibility, unlike in D.B.

         The father’s difficulty is the fact another child, J.T., who is only a few years

younger than S.V., also resides in the family home, and we are unable in these
                                         8


proceedings to vacate the protective order as it concerns J.T. Although the risk of

harm to the father’s young biological children may not be as great as the risk to

J.T., we decline to vacate the protective order. The juvenile court retains authority

to determine if and when the protective order should be rescinded or modified for

these two children.

       We affirm the decisions of the juvenile court as they relate to J.W. and J.W.

       AFFIRMED.